Absent a legal disqualification under Judiciary Law § 14, a court is the sole arbiter of the need for recusal, and its decision is a matter of discretion and personal conscience (see People v Moreno, 70 NY2d 403, 405-406 [1987]; Irizarry v State of New York, 56 AD3d 613, 614 [2008]; Matter of Imre v Johnson, 54 AD3d 427, 427-428 [2008])., Here, the father failed to set forth any demonstrable proof of bias to warrant the conclusion that the court’s refusal to recuse itself was an improvident exercise of discretion (see Matter of Imre v Johnson, 54 AD3d at 428; Schwartzberg v Kingsbridge Hgts. Care Ctr., Inc., 28 AD3d 465, 466 [2006]; Anjam v Anjam, 191 AD2d 531 [1993]). Mastro, J.P., Santucci, Belen and Chambers, JJ., concur.